Name: Commission Regulation (EC) No 1057/2002 of 18 June 2002 on the opening of additional quotas for imports into the Community in quota year 2003 of certain textile products originating in certain third countries participating in trade fairs organised in November 2002 in the European Community
 Type: Regulation
 Subject Matter: leather and textile industries;  international trade;  trade;  marketing;  cooperation policy
 Date Published: nan

 Avis juridique important|32002R1057Commission Regulation (EC) No 1057/2002 of 18 June 2002 on the opening of additional quotas for imports into the Community in quota year 2003 of certain textile products originating in certain third countries participating in trade fairs organised in November 2002 in the European Community Official Journal L 161 , 19/06/2002 P. 0004 - 0006Commission Regulation (EC) No 1057/2002of 18 June 2002on the opening of additional quotas for imports into the Community in quota year 2003 of certain textile products originating in certain third countries participating in trade fairs organised in November 2002 in the European CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries(1), as last amended by Commission Regulation (EC) No 797/2002(2), and in particular Article 8 thereof,Whereas:(1) Additional quotas to those indicated in Annex V to Regulation (EEC) No 3030/93 may be opened when required under special circumstances. The Commission has received a request to open additional quotas in view of trade fairs to be held in 2002.(2) Additional quotas have already been opened for trade fairs in previous years for certain third countries.(3) Access to the additional quotas should be limited to products which have been exhibited by the exporting countries at the relevant fair and for the quantities agreed to by sales contracts, as certified by the competent authorities of the Member State where the fair is taking place.(4) In order to avoid an over-utilisation of these additional quotas it appears appropriate to request the Member State on the territory of which the fair is taking place, on the one hand, to ensure that the total amounts covered by certified contracts do not exceed the limits set for these additional quotas and, on the other hand, to inform the Commission after closure of the fair of the total quantities covered by such certified contracts.(5) It seems appropriate to apply to imports into the Community of products for which the additional quotas are opened the provisions of Regulation (EEC) No 3030/93 which are applicable to imports of products subject to quantitative limits set out in Annex V to the said Regulation, with the exception of those relating to flexibilities.(6) Requests for import authorisations should moreover be accompanied by the contract signed at the relevant fair, as certified by the competent authorities of the Member State where it is held.(7) In order to avoid circumvention, issue of import authorisations should only cover products shipped in the supplier country in which they originate no earlier than 1 January 2003.(8) It is desirable for this Regulation to enter into force on the day after its publication in order to allow operators to benefit from it as soon as possible.(9) The measures provided for in this Regulation are in conformity with the opinion of the Textile Committee,HAS ADOPTED THIS REGULATION:Article 1In addition to the quantitative limits on imports established by Regulation (EEC) No. 3030/93, additional quotas for quota year 2003 shall be opened in respect of the trade fairs to be held in November 2002 in the European Community as set out in the Annex hereto.Article 21. Access to the additional quotas referred to in Article 1 shall be limited to such products which have been exhibited by the exporting countries at the fair and for the quantities agreed by a sales contract signed at the relevant fair as certified by the competent authorities of the Member States where the fair takes place.2. The competent authorities of the Member State in the territory of which the fair is taking place shall ensure that the total amounts covered by certified contracts do not exceed the limits fixed in the Annex.3. The Commission shall be informed by the relevant Member State no earlier than 1 January 2003 of the total quantities covered by contracts certified as having been concluded during the fair. This information shall be provided by supplier country and category.Article 31. Without prejudice to paragraphs 2 and 3, imports into the Community of products for which additional quotas have been opened shall be subject to the provisions of Regulation (EEC) No 3030/93 which are applicable to imports of products subject to quantitative limits established in Annex V to the said Regulation, with the exception of those relating to flexibilities.2. Import authorisations shall only be issued on the presentation of an export licence bearing in box 9 an indication of the fair and year to which it relates and accompanied by the original of the certified contract referred to in Article 2.3. Import authorisations shall only cover products shipped into the Community from the third country in which they originate no earlier than 30 days after the closure of the fair but not before 1 January 2003.Article 4This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 June 2002.For the CommissionPascal LamyMember of the Commission(1) OJ L 275, 8.11.1993, p. 1.(2) OJ L 128, 15.5.2002, p. 29.ANNEXADDITIONAL QUOTAS FOR THE BERLIN TRADE FAIR TO BE HELD ON14 to 15 November 2002(The complete description of the goods is shown in Annex I of Regulation (EEC) No. 3030/93 as last amended by Regulation (EC) No 797/2002)>TABLE>